133 S.W.3d 272 (2004)
PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY
v.
Brent BAILEY and Heather Bailey.
No. 02-0778.
Supreme Court of Texas.
February 13, 2004.
Edward B. Adams, Reagan M. Brown, Fulbright & Jaworski, L.L.P., Houston, for petitioner.
Martha J. Hardwick, Dallas, for respondent.
Brent William Bailey, Shackleford, Melton & McKinley, L.L.P., Dallas, pro se.
Heather Donise Bailey, Haynes & Boone, LLP, Dallas, pro se.
PER CURIAM.
The sole issue presented for our review in this case is whether Progressive County Mutual Insurance Company must compensate the Baileys, its insureds, for their vehicle's diminished market value when the car was damaged but fully repaired. The court of appeals held that the Baileys could recover diminished-value damages under the policy, and reversed the trial court's summary judgment in favor of Progressive County. 78 S.W.3d 708. In American Manufacturers Mutual Insurance Co. v. Schaefer, 124 S.W.3d 154, we held that the Texas Standard Personal Auto Policy, under which the Baileys are insured, does not obligate an insurer to compensate its policyholders for a vehicle's diminished market value when the car has been damaged but adequately repaired. 124 S.W.3d 154. Because the Baileys raised other issues for review by the court of appeals, which it did not reach in light of its holding, we grant the petition for review and, without hearing oral argument, reverse the court of appeals' judgment and remand for consideration of these issues. See TEX.R.APP. P. 53.4 & 59.1.
Justice OWEN did not participate in this decision.